Execution Version

Exhibit 10.4

______________________________________________________________________



FOURTH AMENDMENT

TO

AMENDED & RESTATED

TERM LOAN CREDIT AGREEMENT

AMONG

Sundance Energy INC.,

as parent,



Sundance Energy, Inc.,

AS BORROWER,

MORGAN STANLEY CAPITAL ADMINISTRATORS INC.,
AS ADMINISTRATIVE AGENT,

THE LOAN PARTIES PARTY HERETO

AND

THE LENDERS PARTY HERETO



Dated as of October 16, 2020

______________________________________________________________________













--------------------------------------------------------------------------------

FOURTH AMENDMENT TO AMENDED & RESTATED

TERM LOAN CREDIT AGREEMENT



This FOURTH AMENDMENT TO AMENDED & RESTATED TERM LOAN CREDIT AGREEMENT (this
“Amendment”) dated as of October 16, 2020 (the “Closing Date”) is among SUNDANCE
ENERGY INC., a Delaware corporation (“Parent”), SUNDANCE ENERGY, INC., a
Colorado corporation (the “Borrower”), MORGAN STANLEY CAPITAL ADMINISTRATORS
INC., as administrative agent for the Lenders (in such capacity, together with
its successors, the “Administrative Agent”), each of the Loan Parties party
hereto and each of the lenders party hereto (individually a “Lender” and
collectively, the “Lenders”).

RECITALS

A.The Parent, the Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended & Restated Term Loan Credit Agreement dated as of April
23, 2018 (as further amended, modified, supplemented, restated, replaced or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) pursuant to which the Lenders have made certain Loans and other
credit available to and on behalf of the Borrower.

B.Subject to the terms and conditions set forth herein, the Parent, the
Borrower, the Administrative Agent, the Loan Parties party hereto and the
Lenders party hereto agree to amend certain provisions of the Credit Agreement
as set forth herein.

C.NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Amendment, shall have the meaning
ascribed such term in the Credit Agreement.  Unless otherwise indicated, all
article and section references in this Amendment refer to the Credit Agreement.
Section 2.Amendments. Upon the Closing Date, the Credit Agreement is hereby
amended as follows.
(a)Amendments to Section 1.02. Section 1.02 is hereby amended by:

(i)Amending and restating the definition of “Approved Plan of Development” in
its entirety as follows:



1



[Fourth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

““Approved Plan of Development” means the Borrower’s written plan of development
with respect to budgeted development expenditures, Capital Expenditures and
other development activities for the period from the Third Amendment Effective
Date through and including December 31, 2020 which (a) includes (i) $2,400,000
of Capital Expenditures with respect to the Harlan Bethune 29-32H wells in June
2020 and (ii) $2,600,000 for development expenditures, Capital Expenditures or
other development activities to be identified by the Borrower with respect to
the Oil and Gas Properties of the Loan Parties and (b) was delivered to the
Administrative Agent and the Lenders on the Third Amendment Effective Date;
provided that, as of October 16, 2020, the Approved Plan of Development shall be
deemed to also include up to $6,100,000 of Capital Expenditures with respect to
the completion of the Bracken 19H and 20H wellbores.”

(ii)Amending and restating clauses (a)(iv) and (a)(v) of the definition of
“General & Administrative Expenses” in their entirety as follows:

“(iv) severance payments (regardless of when offered or accepted) to former
employees of the Borrower; provided, that the aggregate amount of such severance
payments that may be excluded pursuant to this clause (iv) shall not exceed
$375,000 for the period from the Third Amendment Effective Date through October
30, 2020, and (v) share-based compensation expenses; provided, that the
aggregate amount of such share-based compensation expenses that may be excluded
pursuant to this clause (v) shall not exceed $500,000 for the period from the
Third Amendment Effective Date through October 30, 2020”

(b)Amendments to Sections 8.01(c) and 8.12(a).  Sections 8.01(c) and 8.12(a) are
each hereby amended by replacing the phrase “September 30, 2020” with the phrase
“October 30, 2020” in each instance it appears.
(c)Amendment to Section 8.22.  Section 8.22 is hereby amended by replacing the
phrase “September 30, 2020” with the phrase “December 31, 2020”.
(d)Amendment to Section 9.01(b).  Section 9.01(b) is hereby amended by inserting
the following at the end thereof:

“; provided that the ratio of Total Proved PV-9 to Total Debt as of June 30,
2020, shall not be tested until the Borrower delivers the July 1, 2020 Reserve
Report to the Administrative Agent and the Lenders.”

(e)Amendment to Section 9.24.  Section 9.24 is hereby amended and restated in
its entirety as follows:



2



[Fourth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

“Section 9.24Capital Expenditures; General & Administrative Expenses; Approved
Plan of Development.  Parent and the Borrower will not, and will not permit any
other Loan Party to, make (a)(i) more than $11,100,000 of Capital Expenditures
for the period from May 1, 2020 through and including December 31, 2020 or (ii)
any Capital Expenditures (which, for the avoidance of doubt, shall exclude
expenses associated with any workover, reworking, plugging and abandonment or
other operations in respect of existing wells, and which excluded expenses are
not involved in the drilling, completion or recompletion of any well) using the
proceeds of Revolving Debt permitted to be incurred under Section 9.02(m)(iii),
(b) more than $3,000,000 of General & Administrative Expenses per fiscal quarter
in any of the fiscal quarters ending June 30, 2020 and September 30, 2020 and
more than $3,600,000 of General & Administrative Expenses in the fiscal quarter
ending December 31, 2020, and (c) any development expenditures or Capital
Expenditures or conduct other development activities prior to December 31, 2020
unless such expenditure or activity is made pursuant to the Approved Plan of
Development.”

Section 3.Conditions Precedent.  The effectiveness of this Amendment is subject
to the receipt by the Administrative Agent of the following documents and
satisfaction of the other conditions provided in this Section 3 (or their waiver
in accordance with Section 12.02 of the Credit Agreement), each of which shall
be reasonably satisfactory to the Administrative Agent in form and substance:
3.1Amendment.  The Administrative Agent shall have received executed multiple
counterparts as requested of this Amendment from the Parent, the Borrower, the
other Loan Parties and the Lenders constituting the Required Lenders.
3.213-Week Forecast. The Administrative Agent shall have received a
thirteen-week cash flow forecast for the thirteen-week period that begins with
the first full calendar week following the Closing Date (the “13-Week
Forecast”), which 13-Week Forecast shall be in form and substance reasonably
satisfactory to the Administrative Agent and reflect, for the periods covered
thereby, projected weekly disbursements, cash receipts, and ending cash for each
week covered by such 13-Week Forecast.
3.3Fees and Expenses.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including, to Simpson Thacher & Bartlett LLP, as counsel
to the Administrative Agent, (a) all outstanding fees and expenses that have
previously been invoiced but not yet paid and (b) a retainer in connection with
its engagement by the Administrative Agent in an amount equal to $250,000)
required to be reimbursed or paid by the Borrower under the Credit Agreement.
3.4Other.  The Administrative Agent shall have received such other documents as
the Administrative Agent or counsel to the Administrative Agent may reasonably
request.



3



[Fourth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of this Section 3, for
purposes of determining satisfaction of the conditions specified in this Section
3, each Lender that shall have delivered executed multiple counterparts of this
Amendment to the Administrative Agent shall be deemed to have consented to,
approved of, or accepted or been satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.Ratification and Affirmation; Representations and Warranties; Etc.
 Each Loan Party hereby (a) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
and (b) represents and warrants to the Lenders that, as of the date hereof,
after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (unless already qualified by
materiality in which case such applicable representation and warranty shall be
true and correct), except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) as of such specified
earlier date and (ii) no Default or Event of Default has occurred and is
continuing.
Section 5.Reference to and Effect Upon the Credit Agreement and other Loan
Documents.
5.1Loan Document.  This Amendment shall constitute a Loan Document as such term
is defined in the Credit Agreement.
5.2Effect Upon Credit Agreement.  Except as specifically amended hereby, the
Credit Agreement shall remain in full force and effect following the
effectiveness of this Amendment.
5.3No Waiver; Interpretation.  The Borrower agrees that no Event of Default and
no Default has been waived or remedied by the execution of this Amendment by the
Administrative Agent and the Lenders, and any such Default or Event of Default
heretofore arising and currently continuing shall continue after the execution
and delivery hereof. The execution, delivery and effect of this Amendment shall
be limited precisely as written and shall not be deemed to (a) be a consent to
any waiver of any term or condition, or to any amendment or modification of any
term or condition of the Credit Agreement or any other Loan Document (except as
specifically set forth in this Amendment) or (b) prejudice any right, power or
remedy which the Administrative Agent or any Lender now has or may have in the
future under or in connection with the Credit Agreement or any other Loan
Document.  Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

4



[Fourth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

5.4Violations. Except as expressly provided herein, neither the execution by the
Administrative Agent or the Lenders of this Amendment, nor any other act or
omission by the Administrative Agent or the Lenders or their respective officers
in connection herewith, shall be deemed a waiver by the Administrative Agent or
the Lenders of any defaults which may exist or which may occur in the future
under the Credit Agreement and/or the other Loan Documents (collectively,
“Violations”).  Similarly, nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Violations, (b) amend or alter any provision of the Credit
Agreement, the other Loan Documents, or any other contract or instrument, except
as expressly set forth herein, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Section 12.02(a)
of the Credit Agreement remains in full force and effect and is hereby ratified
by the Borrower.
Section 6.Miscellaneous.
6.1RELEASE.  EACH LOAN PARTY, IN CONSIDERATION OF THE ADMINISTRATIVE AGENT’S AND
THE UNDERSIGNED LENDERS’ EXECUTION AND DELIVERY OF THIS AMENDMENT AND FOR OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, UNCONDITIONALLY, FREELY, VOLUNTARILY AND, AFTER CONSULTATION WITH
COUNSEL AND BECOMING FULLY AND ADEQUATELY INFORMED AS TO THE RELEVANT FACTS,
CIRCUMSTANCES AND CONSEQUENCES, RELEASES, WAIVES AND FOREVER DISCHARGES (AND
FURTHER AGREES NOT TO ALLEGE, CLAIM OR PURSUE) ANY AND ALL CLAIMS, RIGHTS,
CAUSES OF ACTION, COUNTERCLAIMS OR DEFENSES OF ANY KIND WHATSOEVER, IN CONTRACT,
IN TORT, IN LAW OR IN EQUITY, WHETHER KNOWN OR UNKNOWN, DIRECT OR DERIVATIVE,
WHICH EACH LOAN PARTY OR ANY PREDECESSOR, SUCCESSOR OR ASSIGN MIGHT OTHERWISE
HAVE OR MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS, THEIR PRESENT OR
FORMER SUBSIDIARIES AND AFFILIATES OR ANY OF THE FOREGOING’S OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS OR OTHER REPRESENTATIVES OR AGENTS IN EACH CASE
ON ACCOUNT OF ANY CONDUCT, CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY,
OBLIGATION, DEMAND, COVENANT, PROMISE, INDEBTEDNESS, CLAIM, RIGHT, CAUSE OF
ACTION, SUIT, DAMAGE, DEFENSE, CIRCUMSTANCE OR MATTER OF ANY KIND WHATSOEVER
WHICH EXISTED, AROSE OR OCCURRED AT ANY TIME PRIOR TO THE CLOSING DATE RELATING
TO THE LOAN DOCUMENTS, THIS AMENDMENT AND/OR THE TRANSACTIONS CONTEMPLATED
THEREBY OR HEREBY.  THE FOREGOING RELEASE SHALL SURVIVE THE TERMINATION OF THE
LOAN DOCUMENTS AND THIS AMENDMENT.



5



[Fourth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

6.2Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment, and/or any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Amendment and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record
(an “Electronic Signature”) transmitted by telecopy, emailed pdf or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Amendment and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be.
6.3No Oral Agreement.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
6.4Severability.  Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
6.5Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.6Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

[Signatures Begin Next Page.]





6



[Fourth Amendment to Amended & Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

PARENT:

Sundance Energy Inc.,









By:

/s/ Eric McCrady

Name:

Eric McCrady

Title:

President & CEO









BORROWER:

Sundance Energy, Inc.,













By:

/s/ Eric McCrady

Name:

Eric McCrady

Title:

President & CEO





OTHER LOAN PARTIES:

Sea Eagle Ford, LLC









By:

/s/ Eric McCrady

Name:

Eric McCrady

Title:

CEO







Armadillo E&P, Inc.





By:

/s/ Eric McCrady

Name:

Eric McCrady

Title:

President







[Signature Page to Sundance Fourth Amendment]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

MORGAN STANLEY CAPITAL

ADMINISTRATORS INC.,



as Administrative Agent





By:

/s/ David Lazarus

Name:

David Lazarus

Title:

Vice President









LENDER:

MORGAN STANLEY CAPITAL GROUP INC.,



as a Lender

By:

/s/ Brent Masucci

Name:

Brent Masucci

Title:

Vice President









[Signature Page to Sundance Fourth Amendment]

--------------------------------------------------------------------------------

LENDER:

Ares Capital Corporation,

By:

/s/ Penni Roll

Name:

Penni Roll

Title:

Authorized Signer





LENDER:

CION Ares Diversified Credit Fund,

By:

/s/ Penni Roll

Name:

Penni Roll

Title:

Authorized Signer









LENDER:

Ares Credit Strategies Insurance Dedicated Fund Series of SALI Multi-Series
Fund, L.P.

By: Ares Management LLC, its investment subadvisor



By: Ares Capital Management LLC, as subadvisor

By:

/s/ Penni Roll

Name:

Penni Roll

Title:

Authorized Signer













LENDER:

Ares Direct Finance I LP



By: Ares Capital Management LLC, its investment manager

By:

/s/ Penni Roll

Name:

Penni Roll

Title:

Authorized Signer





[Signature Page to Sundance Fourth Amendment]

--------------------------------------------------------------------------------

Apollo Union Street Partners, L.P.







By: Apollo Union Street Management, LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President



















Apollo Kings Alley Credit Fund, L.P.



By: Apollo Kings Alley Credit Fund Management, LLC, its investment manager









By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President





Apollo TR Enhanced Levered Yield LLC

By: Apollo Total Return Enhanced Management LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President







[Signature Page to Sundance Fourth Amendment]

--------------------------------------------------------------------------------

Apollo Tower Credit Fund, L.P.



By: Apollo Tower Credit Management, LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President









Apollo Moultrie Credit Fund, L.P.



By: Apollo Moultrie Capital Fund Management, LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President





MPI (London) Limited



By: Apollo TRF MP Management, LLC, its investment manager







By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President







Apollo Tactical Value SPN Investments, L.P.



By: Apollo Tactical Value SPN Management, LLC, its investment manager







By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President









[Signature Page to Sundance Fourth Amendment]

--------------------------------------------------------------------------------

AMISSIMA DIVERSIFIED INCOME ICAV,



an Umbrella Irish Collective Asset-Management Vehicle with Segregated Liability
between its Sub-Funds, acting in respect of its Sub-Fund Amissima Assicurazioni
Multi-Credit Strategy Fund





By: Apollo Management International LLP, solely in its capacity as Portfolio
Manager and not in its individual corporate capacity



By: AMI (Holdings), LLC, its member





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President





Apollo Atlas Master Fund, LLC



By: Apollo Atlas Management, LLC, its investment Manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President



TRANQUILIDADE DIVERSIFIED INCOME ICAV,

an Umbrella Irish Collective Asset-Management Vehicle with Segregated Liability
between its Sub-Funds,



acting in respect of its Sub-Fund, Tranquilidade Multi-Credit Strategy Fund



By: Apollo Management International LLP,

its portfolio manager, solely in its capacity as Portfolio Manager and not in
its individual corporate capacity



By: AMI (Holdings), LLC, its member





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President



[Signature Page to Sundance Fourth Amendment]

--------------------------------------------------------------------------------

Apollo TR Opportunistic Ltd



By: Apollo Total Return Management LLC, its investment manager

And by: Apollo Total Return Enhanced Management LLC, its investment manager





By:

/s/Joseph D. Glatt

Name:

Joseph D. Glatt

Title:

Vice President











[Signature Page to Sundance Fourth Amendment]

--------------------------------------------------------------------------------

LENDER:

AG Energy Funding, LLC,

as a Lender

By:

/s/ Todd Dittman

Name:

Todd Dittman

Title:

Authorized Person



[Signature Page to Sundance Fourth Amendment]

--------------------------------------------------------------------------------